Citation Nr: 1434251	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  09-17 471	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to herbicide exposure.

3.  Entitlement to service connection for chronic renal disease, to include as due to herbicide exposure.

4.  Entitlement to service connection for cardiovascular disease, to include as due to herbicide exposure.

5.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This matter was last before the Board of Veterans' Appeals (Board) in October 2013, on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In October 2013 the Board dismissed the Veteran's appeal.

As noted in the Board's October 2013 decision, the Veteran had appealed the Board's prior, October 2011, decision to the United States Court of Appeals for Veterans Claims (Court). The Court issued a March 2013 Memorandum Decision, which the Veteran appealed to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit).  The Federal Circuit dismissed the Veteran's appeal in November 2013 and the Court subsequently withdrew its March 2013 Memorandum Decision and issued an order vacating and remanding the Board's October 2011 decision.  The Court's order became final on May 6, 2014.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In October 2013, the Veteran's appeal was pending at the Federal Circuit.  As the Board did not have jurisdiction of the Veteran's appeal at that time, the issuance of the October 2013 decision constitutes an error requiring vacatur.  38 C.F.R. § 20.904.  

Accordingly, the October 21, 2013 Board decision addressing the issues of entitlement to service connection for diabetes mellitus, peripheral neuropathy of the right lower extremity, chronic renal disease, cardiovascular disease, and hypertension, is vacated.




	                        ____________________________________________
	A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals